Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-17-00339-CV

                        IN RE MEDFINMANAGER, LLC and Joel Clapick

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:           Sandee Bryan Marion, Chief Justice
                   Luz Elena D. Chapa, Justice
                   Irene Rios, Justice

Delivered and Filed: July 26, 2017

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 26, 2017, relators filed a petition for writ of mandamus. Relators also filed a

motion for emergency stay, which this court granted. The real parties in interest filed a response

to the petition.

           The court has considered relators’ petition for writ of mandamus and is of the opinion

relators are not entitled to the relief sought. Accordingly, we deny the petition for writ of

mandamus and lift the stay issued by this court on June 9, 2017. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2015CI16271, styled The Carlson Law Firm v. John Salas, pending in the
166th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.